

116 HR 4984 IH: Affordable Housing and Area Median Income Fairness Act of 2019
U.S. House of Representatives
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4984IN THE HOUSE OF REPRESENTATIVESNovember 5, 2019Ms. Clarke of New York (for herself, Ms. Meng, Mr. Danny K. Davis of Illinois, Mr. Serrano, Ms. Norton, Mr. Nadler, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the supply of, and lower rents for, affordable housing and to adjust calculations of
			 area median income for purposes of Federal low-income housing assistance,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Affordable Housing and Area Median Income Fairness Act of 2019. 2.Area median income fairnessSubparagraph (D) of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)(D)) is amended—
 (1)in the second sentence, by inserting (in this subparagraph referred to as the covered jurisdictions) before the fifth comma; (2)in the third sentence—
 (A)by striking Westchester or Rockland Counties and inserting the covered jurisdictions; and (B)by striking included Westchester and Rockland Counties and inserting does not include the covered jurisdictions; and
 (3)in the fourth sentence, by striking include Westchester and Rockland Counties, New York, in and inserting exclude the covered jurisdictions from. 3.High housing cost adjustment fairnessSubparagraph (D) of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)(D)), as amended by the preceding provisions of this Act, is further amended by adding at the end the following: For purposes of the low-income housing tax credit program under section 42 of the Internal Revenue Code of 1986 and the exempt facilities bond program under section 142 of such Code, the Secretary may not apply, for any city, county, and other such jurisdiction, for the purposes of calculating the area median income or any related metric, in the instances where it is used to derive the income limits or rent amounts for such programs for a given area, a high housing cost adjustment, unless such jurisdiction petitions the Secretary to apply such adjustment to such city, county, or other such jurisdiction. The Secretary shall review and grant such petitions made by any legal and proper authority within the relevant jurisdiction, including petitions enacted by popular referendum. The preceding two sentences may not be construed to affect housing vouchers under section 8 or to carry out any other purpose than those specifically stated in such sentences..
		4.Low-income housing tax credit disclosures
 (a)In generalSection 42 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (o)Annual reportingNo credit shall be allowed under subsection (a) with respect to a qualified low-income building for a taxable year unless the following information is submitted (in such manner and at such time as the Secretary requires) to the relevant housing credit agency:
 (1)All expenditures after the date of the allocation under subsection (h) that substantially affect the basis of such building.
 (2)The projected rents of the affordable units in such building during the 5-year period following such submission.
 (3)The annual profits attributable to such building. (4)The annual expenditures attributable to tax credit syndication.
 (5)Any other information required by the Secretary that is reasonably necessary to determine program compliance..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			5.Urgent support for affordable housing infrastructure
			(a)Home Investment partnerships program
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 1721 et seq.) $2,500,000,000 for each of fiscal years 2020 through 2029.
 (2)LimitationAny amounts appropriated pursuant to paragraph (1) shall be used only for assistance for any area within a participating jurisdiction for which the Secretary has applied, or would have applied prior to the enactment of this Act, a high housing cost adjustment.
				(b) Community development block grants
 (1)Authorization of appropriationsThere is authorized to be appropriated for community development block grant assistance under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) $2,500,000,000 for each of fiscal years 2020 through 2029.
 (2)LimitationAny amounts appropriated pursuant to paragraph (1) shall be used only for assistance for any area within a metropolitan city or urban county for which the Secretary has applied, or would have applied prior to the enactment of this Act, a high housing cost adjustment.
				(c) Housing Trust Fund
 (1)Authorization of appropriationsThere is authorized to be appropriated to the Housing Trust Fund established under section 1338(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(a)) $2,500,000,000 for each of fiscal years 2020 through 2029.
 (2)LimitationAny amounts appropriated pursuant to paragraph (1) shall be used only for assistance to be used within any area within a unit of general local government for which the Secretary has applied, or would have applied prior to the enactment of this Act, a high housing cost adjustment.
				6.Assessment regarding optimizing use of area median income to support affordable housing in urban
			 areas
 (a)Assessment of alternative calculation methodsNot later than 180 days after the date of the enactment of this Act, the Secretary shall commence an assessment of alternative methods for calculating area median income, and the use of alternative metrics, for programs administered by the Secretary that would make housing more affordable for low-income families residing in urban areas nationwide, which shall include analysis of the topics identified in subsection (b).
 (b)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, and make publicly available, a report setting forth the results of the assessment conducted pursuant to subsection (a), which shall include—
 (1)a review and summarization of significant findings and recommendations from any related previous reports regarding area median income;
 (2)an assessment of the extent and impacts of the affordable housing crisis in urban areas nationwide, particularly within jurisdictions for which the Secretary has applied a high housing cost adjustment;
 (3)an analysis and assessment of the effects that high housing cost adjustments have had on income limits and rent prices in jurisdictions for which the Secretary has applied such an adjustment;
 (4)an assessment of the potential impacts to affordable housing, particularly on income limits and rent prices, of calculating area median income on a zip-code level basis and using other localized methodologies;
 (5)assess and propose a process through which State housing authorities may designate area median income jurisdictions within that State;
 (6)an assessment of alternative metrics to area median income for the purposes of setting income levels and related thresholds for affordable housing programs administered by the Secretary;
 (7)recommendations for how the Secretary could reform or eliminate use of area median income for the purposes of making housing more affordable for low-income and middle class families in urban areas; and
 (8)any further recommendations for how the Secretary could make housing more affordable for low-income and middle class families in urban areas.
 (c)MethodologyNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing the methodology that will be used to conduct the assessment under this section.
 7.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Area median incomeThe term area median income means median income for an area, as such term is used in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)), median family income, and any other substantively similar metric that the Secretary uses to refer to the median income level for a given area or jurisdiction for purposes of any program administered by the Secretary.
 (2)High housing cost adjustmentThe term high housing cost adjustment means an adjustment for high housing costs or high construction costs, or any substantively similar adjustment that the Secretary may use to increase income limits for areas where the cost of housing is abnormally high compared to the median income for such area, for purposes of any program administered by the Secretary.
 (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 